Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Non-Final Office Action based on application 16/838253 election filed 04/02/2020.     
Claims 1-20 have been examined and fully considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to Claim 1, a “white blood cell concentration function,” and “immunoassay strip function,” are claimed. With respect to this it is unclear what applicant is claiming. Are they claiming a methodical function, a mathematical function, or instead—a mathematical equation programmed into a computer/processor? This is unclear from the claim and requires correction. Further—every time “configured to,” is used in the Claim 1( and in subsequent dependent claims 2, 4-6, 9-13 & 20 ) this is also unclear/confusing, as it is not clear if this means a computer part is programmed to perform a specific thing or if a device part is merely capable of the claimed function—or if instead the device part has a specific unclaimed structural component that makes it function this way. Further—anytime “configured to,” is follow by a function or step this is merely read as a possible capability of the claimed system/device for Claims 1, 9, & 20 and those dependent therefrom). Further- “the vial sensor data,” fails to have proper antecedent basis and therefor is unclear/confusing in the claim. Correction is required.
With respect to Claim 2, it is unclear what “a wavelength range specific to the LE marker-reagent reaction,” would be. This is not defined in the claim and makes it unclear.
With respect to Claim 3, “the selected wavelength,” fails to have proper antecedent basis and is unclear in the claim.
With respect to Claim 14 and those which depend therefrom(15-19), it is unclear if the inputting/detecting/initiating, communicating, applying, storing, are all mental processes, or if instead these are programmed functions in a computer processor device.  Further by using the word “initiating,” it is unclear if any actual measurement is taking place or not. It is also unclear where the storing takes place at- is it in someone’s mind? Correction is required, as it is nor currently clear if what is claimed is all mental process


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



1. Claim 1-20  are rejected under 35 U.S.C. 103(a) as being obvious over DIERMENGIAN in US 20150011412 in view of FLORIANO in US 20080050830.
	With respect to Claim 1, 17,  DIERMENGIAN et al. teach of a system for detecting an infection in a fluid sample drawn from a patient at the patient's point-of-care (detecting infection in synovial fluid, title, abstract, from fluid draw from a patient's or subject's point-of-care, (0014, 0015, 0053), the system comprising: a white blood cell ("WBC") concentration function configured to determine a WBC concentration from the fluid sample (concentrations of substances are evaluated from a subject, (0091). Biological samples may be of any biological tissue or fluid containing leukocytes. Frequently the sample will be a “clinical sample" which is a sample derived from a patient. Typical clinical samples include, but are not limited to, synovial fluid, sputum, blood, blood-cells (e.g., white cells), (0131). The concentration of biomarkers are determined,
such as leukocytes [white blood cell], (0084, 0109, 0133), the WBC concentration function comprising: a vial receptacle for receiving a vial containing the fluid sample (containers or vials can be used in a kit for testing the fluid, (0085, 0178, 0270); and at least one immunoassay (IA) strip function configured to determine a marker concentration of a selected marker in the fluid sample (a sample is applied to a diagnostic immunoassay test strip, and colored or dark bands are produced, (0084, 0239). It is used to determine a marker concentration of a selected marker in the sample, (0229, 0244, 0245), the IA strip function comprising: at least one IA strip receptacle configured to receive an lA strip having a marker reagent and a portion of the fluid sample (one non-limiting example of @ point of care device is a lateral flow immunoassay, which utilizes strips of a membrane, preferably a cellulose membrane, onto which antibodies and other reagents are applied. The sample moves along the strip due to capillary action and reacts with the reagents at different points along
the strip. The end result is the appearance or absence of a colored ling or spot, which can be compared to a control line. In some instances, the control tine is useful for the detection of a markers of synovial fluid (e.g., hyaluronic acid) In order to ensure that the sample tested is indeed synovial fluid. Preferably, the marker of synovial fluid is present at a concentration significantly different in synovial fluid compared to the amount in other common matrices (i.e. blood) so as to validate that the sample tested is synovial fluid, (0101). Detection of a biomarker in a synovial fluid can be carried out using a sample capture device, such as a lateral flow device (for example a lateral flow
test strip) that allows detection of one or more biomarkers, such as those described herein, (0204). Lateral flow devices are commonly known in the art. Briefly, a lateral flow device is an analytical device having as its essence a test strip, through which flows a teat sample fluid that is suspected of containing an analyte of interest. The test fluid and any suspended analyte can flow along the strip to a detection zone in which the analyte (if present) interacts with a capture agent and a detection agent to indicate a presence, absence and/or quantity of the analyte, (0217). A test strip device in a plastic housing is designed for use with the reader, optionally including a symbology, such as
an alphanumeric character bar code or other machine-readable code, and software designed for analysis of the data generated from the test strip are also provided, (0237), wherein the marker reagent is configured to generate a marker light intensity from a reaction between the marker reagent and a marker in the fluid sample (one non-limiting example of a point of care device is a lateral flow immunoassay, which utilizes strips of a membrane, preferably cellulose membrane, onto which antibodies and other reagents are applied. The sample moves along the strip due to capillary action and reacts with the reagents at different points along the strip. The result is the appearance or absence of a colored line or spot, which can be compared to a control line. In some instances, the control tine is useful for the detection of a marker of synovial fluid (e.g., hyaluronic acid) in order to ensure that the sample tested is Indeed synovial fluid. Preferably, the marker of synovial fluid is present at a concentration significantly different in synovial fluid compared to the amount in other common matrices {i.e. blood) so as to validate that the sample tested is synovial fluid, (0101). A marker reagent is configured to generate marker light intensity from the reaction between the marker reagent and a marker in the fluid, (0216, 0228, 0230]. A sample is applied to a diagnostic immunoassay test strip, and colored or dark bands are produced. The intensity of the color reflected by the colored label in the test region (or detection zone) of the test strip is, for concentration ranges of interest, directly proportional or otherwise correlated with
 an amount of analyte present in the sample being tested. The color intensity produced is read, in accordance with the present embodiment, using a reader device, for example, a reflectance reader, adapted to read the test strip. The intensity of the color reflected by the colored label in the test region (or detection zone) of the test strip is directly proportional to the amount of analyte present in the “sample being tested. in other words, a darker colored line in the test region indicates a greater amount of analyte, whereas a lighter colored line in the test region indicates a smaller amount of analyte. The color intensity produced, i.e., the darkness or lightness of the
colored line, is read using a reader device, for example, a reflectance reader, adapted to read the test strip, (0239); and an IA strip optical sensor configured to detect the marker light intensity and to convert the marker light intensity to an iA marker electrical signal (a reflectance reader refers to an instrument adapted to read a test strip using reflected light, including fluorescence, or electromagnetic radiation of any wavelength. Reflectance can be detected using a photodetector or other detector, such as charge coupled diodes (CCD). An exemplary reflectance reader includes a cassette slot adapted to receive a test-strip, light-emitting diodes, optical fibers, a sensing
head, including means for positioning the sensing head along the test strip, a control circuit to read the photodetector output and control the on and off operation of the light-emitting diodes, (0238); an optical sensor reader configured to receive the vial electrical signals and the IA marker electrical signals, and to store the vial electrical signals as vial sensor data and the IA marker electrical signals as (A marker sensor data (a control circuit to read the photodetector output and control the on and off operation of the light-emitting diodes, a memory circuit for storing raw and/or processed data, and a photodetector, such as a silicon photodiode detector. It will be appreciated that a
color change refers to a change in intensity or hue of color or may be the appearance of color where no color existed or the disappearance of color, (0238); and a communications interface configured to communicate the vial sensor data and the IA marker sensor data to a sensor data processor configured to determine a WBC concentration and a leukocyte concentration from the sensor data and from the IA marker sensor data (synovial fluid can be withdrawn from a desired joint for use in the diagnostic system of the invention. The synovial fluid withdrawn can be analyzed in order to obtain clues for the local condition and to receive information about
«the disease present in the joint. Physical and chemical properties, inflammation markers, presence of leukocytes, antibodies, and the likes can be investigated to diagnose infection in the joint, (0107). The concentration of these synovial fluid markers can be used as a normalizing factor in the systems and assays of the present invention, [0109]. The concentration of biomarkers are determined, such as leukocytes [white blood cell}, (0084, 0109, 0133). A reflectance measurement obtained by the reader device is correlated to the presence and/or quantity of analyte present in the sample. The reader takes a plurality of readings along the strip, and obtains data that
are used to generate results that are an indication of the presence and/or quantity of analyte present in the sample. The system may correlate such data with the presence of a disorder, condition or risk thereof, (0240). Typically the associated information Is stored in a remote computer database, but can be manually stored. Furthermore, the symbology can be imprinted when the device is used and the information encoded therein, (0241), see also (0235) discussing data input and output for processing). DIERMENGIAN et al. do not specifically teach  of one or more light sources configured to illuminate the fluid sample in the vial; a vial optical sensor configured to detect scattered and/or absorbed light intensity by white blood cells in the fluid sample and to convert that light intensity to a vial electrical signal.
FLORIANO et al. is used to remedy this and is in the field of systems for detecting an infection in a fluid sample drawn from a patient at the patient's point-of-care (system for detecting an infection, [0003], in a fluid sample drawn from a patient at the patient's point-of-care, (0008, 0299, 0301) , of detecting hemoglobin(Hb)(paragraph 0301), and teaches one or more fight sources configured to illuminate the fluid sample in the vial (a fluid package delivers air or another gas to the cartridge. Gas released from a fluid package may assist in transporting a fluid and/or a sample through and/or in the components and/or channels of the cartridge, (0173). A fluid package may be, but is not limited to, a pouch, container, and/or chamber, (0176). FIG. 39A is a schematic diagram of a cartridge positioned in an analyte-detection system that includes an optical platform equipped with an actuator. The actuator is designed to position a series of filters in front of a detector. Analyte-detection system 280 includes cartridge 100, housing 281, and optical platform 282. Optical platform 282 includes detector 284, light source 286, lenses 290, 294, 296, dichroic mirror 312, shutter 322, filter holder 324, filters 302, 320, and actuator 326. Light 304 from light source 286 is collimated with lens 290, passed through shutter 322, reflected 90 degrees by dichroic mirror 312, and focused onto detection region 108 of cartridge 100 with lens 294, (0290]); a vial optical sensor configured to detect scattered and/or absorbed light intensity by white blood cells in the fluid sample and to convert that light intensity to a vial electrical signal ("Detector” refers to one or more devices capable of detecting the presence of one or more analytes, one or more signals produced by one or more of the analytes, one or more signals produced by the interaction of one or more analytes with a detection system, or combinations thereof. Signals produced by analytes include, but are not limited to, spectroscopic signals. Spectroscopic signals include, but are not limited to, signals produced at wavelengths detectable in an ultraviolet ("UV") region, a visible region and an infrared ("IR") region of the electromagnetic spectrum, (0085). Light 304 from light source 286 is collimated with lens 290, passed through shutter 322, reflected 90 degrees by dichroic mirror 312, and focused onto detection region 108 of cartridge 100 with lens 294. Light 306 reflected and/or emitted from a detection region 108 may pass through lens 294, pass through dichroic mirror 312, pass through filter 302 or filter 320 positioned in filter holder 324, and lens 296 where light 306 is collimated onto detector 284. Filter holder 324 may include additional emission filters depending on the analyte to be analyzed. Fitter holder 324 is coupled to actuator 326,which is designed to move filter holder 324. Actuator 326 may move filter holder 324 based on a signal from detector 284 and/or an analyzer of analyte-detection system 280. Filter holder 324 may be positioned between cartridge 100 and detector 284. in some embodiments, actuator 326 may move filter holder 324 such that filter 320 may be positioned between detector 284 and detection region 108 such that light 306 may pass filter 320 and into detector 284, as shown in FIG. 39B, allowing analysis of the detection region using a different wavelength of light. The filter fight (e.g. filtered signal) may then be analyzed in the detector to produce an image and/or data of analytes in the fluid and/or sample. A plurality of images and/or data from the fluid and/or sample may be obtained using a plurality of emission filters placed sequentially in front of the detector, [0290]. The optical sensor is used to determine white blood cell concentration for diagnosis, (0292, 0303, 0379, 0381). The-image was digitally processed and analyzed, and the signal intensity converted for each particle into a quantitative CRP measurement with the aid of a calibration curve, [0368]). Therefore, it would have been obvious to one of ordinary skill in the art during the time the invention was made to use the light illumination and detection method of FLORIANO in the invention of DIERMENGIAN to determine white blood cell concentration, The motivation would have been to use white blood cell concentration to determine infection or disease in a fluid sample (FLORIANO, 0002, 0007, 0008, 0015).
	With respect to Claim 2, 10, DIERMENGIAN discloses the system, wherein the marker is leukocyte esterase (LE) (the biomarker an include detecting presence of leukocyte esterase, (0133), the marker reagent is a LE reagent (marker reagents are used to detect leukocytes, such as leukocytes esterase, (0101, 0133), and the IA strip marker optical sensor is a LE optical sensor configured to detect the marker light
intensity at a wavelength range specific to the LE marker reagent reaction (one non-limiting example of a point of care device is a lateral flow immunoassay, which utilizes strips of a membrane, preferably a cellulose membrane, onto which antibodies and other reagents are applied. The sample moves along the strip due to capillary action and reacts with the reagents at different points along the strip. The end result in the appearance or absence of a colored line or spot, which can be compared to a control line. in some instances, the control line is useful for the detection of a marker of synovial fluid (e.g., hyaluronic acid) in order to ensure that the sample tested is indeed synovial
fluid. Preferably, the marker of synovial fluid is present at a concentration significantly different in synovial fluid compared to the amount in other common matrices (i.e. blood) so as to validate that the sample tested is synovial fluid, (0101). Typically fluorophores absorb electromagnaetic energy at one wavelength and emit electromagnetic energy at a second wavelength, (0172). A marker reagent is configured to generate marker light intensity from the reaction between the marker reagent and a marker in the fluid, (0216, 0228, 0230). it will be appreciated that a color change refers to a change in intensity or hue of color or may be the appearance of color where no color existed or the disappearance of color, (0238). A reflectance reader refers to an instrument adapted to read a test strip using reflected light, including fluorescence, or electromagnetic radiation of any wavelength, (0238). A sample is applied to a diagnostic immunoassay test strip, and colored or dark bands are produced. The intensity of the color reflected by the colored label in the test region (or detection zone) of the test strip is, for concentration ranges of interest, directly proportional or otherwise correlated with an
amount of analyte present in the sample being tested. The color intensity produced is read, in accordance with the present embodiment, using a reader device, for example, a reflectance reader, adapted to read the test strip. The intensity of the color reflected by the colored label in the test region (or detection zone) of the test strip is directly proportional to the amount of analyte present in the sample being tested. In other words, a darker colored line in the test region indicates a greater amount of analyte, whereas a lighter colored line test region Indicates a smaller amount of analyte. The color intensity produced, i.e., the darkness or lightness of the colored line, is read
using a reader device, for example, a reflectance reader, adapted to read the test strip, (0239).
With respect to Claim 3, 11, 15, DIERMENGIAN teach of the system, wherein the selected wavelength range is within the range of 425-475 nm (the assay was then read at 450 nm absorbance using the SpectraMax plate reader with SoftMax software, (0258). The commercially available Human HNP 1-3 ELISA kit was used for determining human HNP1-3 concentrations in synovial fluid. Experiments were performed to correlate HNP 1-3 levels with the presence of Periprosthetic Joint infection (PJI) in synovial fluid synovial fluid from human patients. The enzyme reaction was stopped by the addition of oxalic acid. The absorbance at 450 nm was measured by a spectrophotometer, (0268), but does not explicitly disclose the selected wavelength range is 425-475 nm. However, DIERMENGIAN further discloses it was known in the art to use any appropriate wavelength (A reflectance reader refers to an instrument adapted to read a test strip using reflected light, including fluorescence, or electromagnetic radiation of any wavelength, (0238). Further, determining and working within the optimal range for an optical system was well known in the art at the time of the invention. Thus, it would have been obvious to one of ordinary skill in the art during the time the invention was made to work within a wavelength range of 425-475 nm in the invention of DIERMENGIAN, since discovering the optimum or workable ranges of an optical detection system involves only routine skill in the art. The motivation would have began to facilitate detection and a clear separation between periprosthetic joint infection positive and negative samples (DIERMENGIAN, 0260).
	With respect to Claim 4, 12, 16, DIERMENGIAN discloses the system, further comprising: a CRP immunoassay strip receptacle configured to receive a CRP
immunoassay strip having a portion of the fluid sample and a CRP reagent configured to react with CRP in the fluid sample (in one embodiment, the system disclosed herein includes application of a synovial fluid from a test sample to a system for the detection of one or more biomarker that is upregulated in joint infection. The joint infection can be in a native joint replacement joint. Preferably, the joint infection is a periprosthetic joint infection: Such biomarkers include, but are not limited to, IL-1bata, IL-6, IL-8, TNF alpha, G-CSF, IL-ta, VEGF, IP-10, BFGF (aka FGF2), CRP, a2M, SKALP, HNE Enzyme assay, Lactoferrin, Lipocalin-2/NGAL, Neutrophil Elastase-2 (ELA2), Resistin, Thrombospondin-1 (TSP-1), HNP1-3, and BPI, 0134). The system is able to detect CRP as a marker for periprosthetic joint infection with at least 90% sensitivity and specificity, [0148]. Therefore, the immunoassay strip is configured to receive a CRP, immunoassay strip to determine CRP in the fluid, (0238, 0239).
	With respect Claim 5, DIERMENGIAN discloses the system, further comprising: a CRP optical sensor configured to detect light generated by the reaction of CRP with the CRP reagent (in one embodiment, the system disclosed herein includes application of a synovial fluid from a test sample to a system for the detection of one or more biomarker that is upregulated in joint infection. The joint infection can be in a native joint or a replacement joint. Preferably, the joint infection is a periprosthetic joint infection. Such biomarkers include, but are not limited to, IL-1beta , IL-6, IL-8, TNFalpha , G-CSF, IL-1a, VEGF, IP-10, BFGF (aka FGF2), CRP, a2M, SKALP, HNE Enzyme assay,
Lactoferrin, Lipocatin-2/NGAL, Neutrophil Elastase-2 (ELA2), Resistin, Thrombospondin-1 (TSP-1), HNP 1-3, and BPI, [0134]. The system is able to detect CRP as a marker for periprosthetic joint infection with at least 90% sensitivity and specificity, [0148]. Therefore, the immunoassay strip is configured to receive a CRP immunoassay strip to determine CRP in the fluid using the optical sensor or
detector, (0238, 0239).

With respect to Claim 6, 13,18, DIERMENGIAN discloses the system, further comprising: a quality control optical sensor configured to detect light generated by the immunoassay strip (a detection system and optical sensors are used to detect light generated by the immunoassay strip, [0238] {0239}). DIERMENGIAN do not teach wherein the selected wavelength range is 600-630 nm corresponding to a detected wavelength for light reflected by hemoglobin in the fluid sample. FLORIANO teaches wherein the selected wavelength range is 600-630 nm corresponding to a detected wavelength for light reflected by hemoglobin in the fluid sample (for example, filter 298 may be a D467/20 *
filter capable of filtering light to a wavelength ranging from about 450 am to about 480 nm (e.g., 457 nm to about 477 am). Filter 300 may be a 635/20 * filter capable of filtering light to a wavelength ranging from about 625 nm to about 645 nm, [0279]. A second reflection band of the dichroic mirror may reflect light at a wavelength ranging from 603 nm to about 637 nm and transmit light at a wavelength ranging from about 656 nm to about 827 nm, [0282]. For example, WBCs and RBCs (hemoglobin, red blood cells] may be separated and analyzed to determine specific diseases, illnesses, viruses, and/or syndromes. In some embodiments, WBCs are separated from RBCs
and immune-typed to determine the total number of various cell types in a sample and/or their ratio relative to other cell types, (0095, 0292, 0301). Therefore, it would have been obvious to one of ordinary skill in the art during the time the invention was made to use the selected wavelength and hemoglobin detection of FLORIANO in the invention of DIERMENGIAN. The motivation would have been to use various marker
detections to determine infection or disease in a fluid sample (FLORIANO, abstract, (0292).

With respect to Claim 7, 19, DIERMENGIAN discloses the system, wherein the marker is alpha-defensin, the marker reagent is an alpha-defensin reagent, and the strip marker optical sensor is an alpha-defensin optical sensor configured to detect the marker light intensity at a wavelength range specific to the alpha-defensin marker-reagent reaction (human neutrophil alpha-defensins (also called Human Neutrophil Peptides, HNP)
belong to the family of cationic trisulfide-containing microbicidal peptides. There are three highly homologous human defensins stored in azurophilic granules of polymorphonuclear leukocytes, HNP 1-3. They account for about 5% of total PMN protein and comprise about 99% of the total defensin content of the neutrophils with traces of HNP-4, HNP-1, HNP-2 and HNP-3 are encoded by two genes DEFAt
and DEFA3 localized to chromosome 8. DEFA1 and DEFA3 encode identical peptides except the conversion of the first amino acid from alanine in HNP-1 to aspartic acid in HNP-3; HNP-2 represent N-terminally truncated iso-form lacking the first amino acid, [0282], claim 12. Therefore, the immunoassay strip is configured to receive a marker that is alpha-defensin and the marker reagent is an alpha-defensin reagent, (0101), [0238), [0239]. A reflectance reader refers to an instrument adapted to read a test strip using reflected light, including fluorescence, or electromagnetic radiation of any wavelength. Reflectance can be detected using a photodetector or other
detector, such as charge coupled diodes (CCD), (0238)).
	With respect to Claim 8, DIERMENGIAN discloses the system, wherein the selected wavelength range is within the range of 400-700 nm (the assay was then read at 450 nm absorbance using software, [0258]. The commerically available Human
HNP1-3 ELISA kit from Hycult Biotech was used for determining human HNP1-3 concentrations in synovial fluid. Experiments were performed to correlate HNP 1-3 lavels with the presence of Periprosthetic Joint Infaction (PJl) in synovial fluid synovial fluid from human patients,..The enzyme reaction was stopped by the addition of oxalic acid. The absorbance at 450 nm was measured by a spectrophotometer, [0268)), but does not explicitly disclose the selected wavelength range is 400-700 nm. However, DIERMENGIAN further discloses it was known in the art to use any appropriate wavelength (A reflectance reader refers to an instrument adapted to read a test strip using reflected light, including fluorescence, or electromagnetic radiation of any wavelength, (0238)). Further, determining and working within the optimal range for an optical system was well known in the art at the time of the invention. Thus, it would have been obvious to one of ordinary skill in the art during the time the invention was made to work within a wavelength range of 400-700 nm in the invention of DIERMENGIAN, since discovering the optimum or workable ranges of an optical detection system involves only routine skill in the art. The motivation would have been to facilitate-detection and a clear separation between periprosthetic joint infection positive and negative samples (DIERMENGIAN, 0260).

With respect to Claim 9, 14, 20, DIERMENGIAN discloses a system for detecting an infection in synovial fluid drawn from a patient (detecting infection in synovial fluid, title, abstract, from fluid draw from a patient's or subject's point-of-care, (0014, 0015, 0053), the system comprising: a vial receptacle for holding a vial containing a fluid sampie (containers of vials can be used in a kit for testing the fluid, [0085], [0178], [0270}):
at least one immunoassay strip receptacle for holding a corresponding at least one immunoassay strip (detection of a biomarker in a synovial fluid can be carried out using a sample capture device, such as a lateral flow device (for example a lateral flow test strip) that allows detection of one or more biomarkers, such as those described herein, (0204). Lateral flow devices are commonly known in the art. Briefly, a lateral flow device is an analytical device having as its essence a test strip, through which flows a test sample fluid that is suspected of containing an analyte of interest. The test fluid and any suspended analyte can flow along the strip to a detection zone in which the analyte (if present) interacts with a capture agent and a detection agent to indicate a presence, absence and/or quantity of the analyte, [0217]. A test strip device in a plastic housing is designed for use with the reader, optionally including a symbology, such as an
alphanumeric character bar code or other machine-readable code, and software designed for analysis of the data generated from the test strip are also provided, [0237]}), wherein each at least one immunoassay strip includes a reagent configured to react with a corresponding at least one marker substance and to generate light substantially within a wavelength range corresponding to the marker substance when the Immunoassay strip is in contact with the fluid sample (one non-limiting example of a point of care device is a lateral flow immunoassay, which utilizes strips of a membrane, preferably a cellulose membrane, onto which antibodies and other reagents are
applied. The sample moves along the strip due to capillary action and reacts with the reagents at different points along the strip. The end result is the appearance or absence of a colored line or spot, which can be compared to a control line. In some instances, the control is useful for the detection of a marker of synovial fluid (e.g., hyaluronic acid) in order to ensure that the sample tested Is indeed synovial fluid. Preferably, the marker of synovial fluid is present at a concentration significantly different in synovial fluid compared to the amount in other common matrices (i.e. blood) so as to validate that the sample tested is synovial fluid, [0101]. Typically fluorophores absorb electromagnetic energy at one wavelength and emit electromagnetic energy at a second wavelength, [0172]. A marker reagent is configured to generate marker light intensity from the reaction between the marker reagent and a marker in the fluid, [0216], {0228},
[0230]. It will be appreciated that a color change refers to a change in intensity or hue of color or may be the appearance of color where no color existed or the disappearance of color, [0238]. A reflectance reader refers to an instrument adapted to read a test strip using reflected light, including fluorescence, or electromagnetic radiation of any wavelength, (0238}. A sample is applied to a diagnostic immunoassay test strip, and colored or dark bands are produced. The intensity of the color reflected by the colored label in the test region (or detection zone) of the test strip is, for concentration ranges of interest, directly proportional or otherwise correlated with an amount of analyte present in the sample being tested. The color intensity produced is read, in accordance with the present embodiment, using a reader device, for example, a reflectance reader, adapted to read the test strip. The intensity of the color reflected by the colored label in the test region (or detection zone) of the test strip is directly proportional to the amount of analyte present in the sample being tested. In other words, a darker colored line in the test region indicates a greater amount of analyte, whereas a lighter colored line in the
test region indicates a smaller amount of analyte. The color intensity produced, i.e., the darkness or lightness of the colored line, is read using a reader device, for example, a reflectance reader, adapted to read the test strip, [0239)); at least one optical sensor in each of the at least one immunoassay strip receptacle, each optical sensor corresponding to one of the at least one marker substance and configured to detect light within the wavelength range corresponding to the one of the at least one marker substance when the at least one immunoassay strip is inserted into the at least one immunoassay strip receptacle (a reflectance reader refers to an instrument
adapted to read a test strip using reflected light, including fluorescence, or electromagnetic radiation of any wavelength. Reflectance can be detected using a photodetector or other detector, such as charge coupled diodes (CCD). An exemplary reflectance reader includes a cassette slot adapted to receive a test-strip, light-emitting diodes, optical fibers, a sensing head, including means for positioning the
sensing head along the test strip, a control circuit to read the photodetector output and control the on and off operation of the light-emitting diodes, (0238}. The optical sensor and immunoassay strip is used to determine a marker substance based on the
wavelength or color response when the light illuminates the strip, [0238], (0244-0247)), wherein the at least one optical sensor generates an immunoassay electrical signal indicative of the intensity of light detected within the wavelength range corresponding to the one of the at least one marker substance (a control circuit to read the photodetector output and control and off operation of the light-emitting diodes, a memory circuit for storing raw and/or processed data, and a photodetector, such as a silicon photodiode detector. It will be appreciated that a color change refers to a change in intensity or hue of color or-may be the appearance of color where no color existed or the disappearance of color, [0238]); a communications interface configured to receive the vial electrical signal, the first immunoassay electrical signal, and the second immunoassay electrical signal as sensor data, and to communicate the sensor data to a sensor data processor configured to analyze the sensor data to diagnose the presence or absence of a periprosthetic joint infection in the fluid sample (the system of the invention provides a new and convenient platform for monitoring pathology and response to a particular
treatment. In one embodiment, the system of the invention provides a platform for detecting a marker of infection in a joint, preferably periprosthetic joint infection, (0051). 

Synovial fluid can be withdrawn from a desired joint for use in the diagnostic system of the invention. The synovial fluid withdrawn can be analyzed in order to obtain clues for the local condition and to receive information about the disease present in the joint. Physical and chemical properties, inflammation markers, presence of leukocytes, antibodies, and the likes can be investigated to diagnose infection in the joint, [0107). The concentration of these synovial fluid markers can be used as a normalizing factor in the systems and assays of the present invention, [0109]. The concentration of biomarkers are determined, such as leukocytes[white blood cell], (0084), [0109], (0133). In another embodiment of a lateral flow device, there may be a second (or third, fourth, or more) test line located parallel or perpendicular (or in any other spatial relationship) to test line in test result zone (for example test lines to biomarker 1 and biomarker 2 in FIG. 2). The operation of this particular embodiment is similar to that described elsewhere herein with additional considerations that (i) a second detector reagent specific for a second analyte, such as another antibody, may also be contained in the conjugate pad, and (ii) the second test line will contain a second specific binding partner having affinity for a second analyte, such as a second protein in the sample. Similarly, if a third (or more) test line is included, the test line will contain a third (or more) specific binding partner having affinity for a third (or more) analyte, [0231]. A reflectance measurement obtained by the reader device is correlated to the presence and/or quantity of analyte present in the sample. The reader takes a plurality of readings along the strip, and obtains data that are used to generate results that are an indication of the presence and/or quantity of analyte present in the sample. The system may correlate such data with the presence of a disorder, condition or risk thereof, [(0240}. Typically the associated information is stored in a remote computer database, but can be manually stored, Furthermore, the symbology can be imprinted when the device is used and the information encoded therein, [0241], (0283), see also (0235) discussing data input and output for processing). DIERMENGIAN et al. do not teach of a light source disposed in the vial receptacle to illuminate the fluid sample in the vial; a vial optical sensor disposed in the vial receptacle to detect light scattered by white blood cells in the fluid sample and to generate a vial electrical signal indicative of an intensity of the tight detected.
	FLORIANO is in the field of systems for detecting an infection in a fluid sample drawn from a patient at the patient's point-of-care (system for detecting an infection, {0003}, in a fluid sample drawn from a patient at the patient’s point-of-care, [0008], [0299], [0301]) and teaches a light source disposed in the vial receptacle to illuminate the fluid sample in the vial (a fluid package delivers air or another gas to the cartridge. Gas released from a fluid package may assist in transporting a fluid and/or a sample through and/or in the components and/or channels of the cartridge, [0173]. A fluid package may be, but is not limited to, a pouch, container, and/or chamber, [0176). FIG. 39A is a schematic diagram of a cartridge positioned in an analyte-detection system that includes an optical platform equipped with an actuator. The actuator is designed to position a series of filters in front of a detector. Analyte-detection system 280 includes cartridge 100, housing 281, and optical platform 282. Optical platform 282 includes detector 284, light source 286, lenses 290, 294, 296, dichroic mirror 312,
shutter 322, filter hoider 324, filters 302, 320, and actuator 326. Light 304 from light source 286 is collimated with lens 290, passed through shutter 322, reflected 90 degrees by dichroic mirror 312, and focused onto detection region 108 of cartridge 100 with lens 294,(0290)); a vial optical sensor disposed in the vial receptacle to detect light scattered by white blood cell is in the fluid sample and to generate a vial electrical signal indicative of an intensity of the light detected ("Detector" refers to one or more devices capable of detecting the presence of one or more analytes, one or more signals produced by one or more of the analytes, one or more signals produced by the interaction of one or more analytes with a detection system, or combinations thereof. Signals produced by analytes include, but are not limited to, spectroscopic signals. Spectroscopic signals include, but are not limited to, signals produced at wavelengths detectable in an ultraviolet ("UV") region, a visible region and an infrared ("IR") region of the electromagnetic spectrum, [0085]. Light 304 from light source 286 is collimated with lens 290, passed through shutter 322, reflected 90 deqrees by dichroic mirror
312, and focused onto detection region 108 of cartridge 100 with lens 294. Light 306 reflected and/or emitted from a detection region 108 may pass through lens 294, pass through dichroic mirror 312, pass through filter 302 or filter 320 positioned in filter holder 324, and lens 296 where light 306 is collimated onto detector 284. Fitter holder 324 may include additional emission filters depending on the analyte to be analyzed. Filter holder 324 is coupled to actuator 326, which is designed to move filter holder 324. Actuator 326 may move filter holder 324 based on a signal! from detector 284 and/or an analyzer of analyte-detection system 280. Filter holder 324 may be positioned between cartridge 100 and detector 284. In some embodiments, actuator 326 may move filter holder 324 such that filter 320 may be positioned between detector 284 and detection region 108 such that light 306 may pass filter 320 and into detector 284, as shown in FIG.
398, allowing analysis of the detection region using a different wavelength of light. The filter light (filtered signal) may then be analyzed in the detector to produce an image and/or data of analytes in the fluid and/or sample. A plurality of images and/or data from the fluid and/or sample may be obtained using a plurality of emission filters placed sequentially in front of the detector, (0290). The optical sensor is used to determine white blood cell concentration for diagnosis, [0292], (0303], [0379], [0381]. The image was digitally processed and analyzed, and the signal intensity converted for each particle into a quantitative CRP measurement with the aid of a calibration curve, [0368]). Therefore, it would have been obvious to one of ordinary skill in the art during the time the invention was made to use the light Illumination and detection method of FLORIANO in the invention of DIERMENGIAN to determine white blood cell concentration. The motivation would have been to use white blood cell concentration to determine infection or disease in a fluid sample (FLORIANO, [0002], (0007), (0008), [0015).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797